Name: Commission Regulation (EC) NoÃ 1498/2005 of 15 September 2005 amending Regulation (EC) NoÃ 1262/2001 laying down detailed rules for implementing Council Regulation (EC) NoÃ 1260/2001 as regards the buying in and the sale of sugar by intervention agencies
 Type: Regulation
 Subject Matter: marketing;  trade policy;  beverages and sugar;  prices
 Date Published: nan

 16.9.2005 EN Official Journal of the European Union L 240/39 COMMISSION REGULATION (EC) No 1498/2005 of 15 September 2005 amending Regulation (EC) No 1262/2001 laying down detailed rules for implementing Council Regulation (EC) No 1260/2001 as regards the buying in and the sale of sugar by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the market in the sugar sector (1), and in particular Article 9(3) thereof, Whereas: (1) Pursuant to Article 18(2) of Commission Regulation (EC) No 1262/2001 (2), intervention agencies may require that sugar to be delivered for intervention be packed in jute bags lined with polythene. (2) New forms of packaging for foodstuffs have been developed during the last few years. Intervention agencies that require certain of these new forms of packaging should require that such packaging complies with Regulation (EC) No 1935/2004 of the European Parliament and of the Council of 27 October 2004 on materials and articles intended to come into contact with food and repealing Directives 80/590/EEC and 89/109/EEC (3). (3) Regulation (EC) No 1262/2001 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 In Article 18(2) of Regulation (EC) No 1262/2001 the second subparagraph is replaced by: Intervention agencies that require or accept that the sugar be delivered in forms of packaging other than those provided for in the first subparagraph shall require that such packaging complies with the requirements laid down in Regulation (EC) No 1935/2004 of the European Parliament and of the Council (4). The intervention agency may specify a particular quality of packaging. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 September 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 178, 30.6.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 39/2004 (OJ L 6, 10.1.2004, p. 16). (2) OJ L 178, 30.6.2001, p. 48. (3) OJ L 338, 13.11.2004, p. 4. (4) OJ L 338, 13.11.2004, p. 4.